       Case 2:19-cv-00114-KOB Document 173 Filed 06/23/21 Page 1 of 11                  FILED
                                                                               2021 Jun-23 PM 07:21
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

VICTOR REVILL,                                )
    Plaintiff                                 )
                                              )
v.                                            )     Case No.: 2:19-CV-00114-KOB
                                              )
PAMELA CASEY, ET AL.,                         )
    Defendants.                               )


MEGAN GARCIA,                                 )
   Plaintiff                                  )
                                              )
v.                                            )     Case No.: 2:18-CV-02079-KOB
                                              )
PAMELA CASEY, ET AL.,                         )
    Defendants.                               )

    PLAINTIFF REVILL’S REPLY TO DEFENDANTS GILLILAND’S AND
     CASEY’S RESPONSE IN OPPOSITION TO REVILL’S MOTION FOR
                  PARTIAL SUMMARY JUDGMENT

       COMES NOW the Plaintiff, Victor Revill, by and through his undersigned

counsel submits his reply in support of his motion for partial summary judgment. In

doing so, he adopts and incorporates as if fully set forth herein the argument made

by Plaintiff Garcia in her reply (ECF No. 168).1 Revill states as follows:




1
 The document numbers cited here are as they appear on the pleadings in case
number 2:19-cv-00114-KOB.
                                          1
       Case 2:19-cv-00114-KOB Document 173 Filed 06/23/21 Page 2 of 11




      I.      Factual Allegations

      Plaintiff Revill disputes several of Defendants Casey’s and Gilliland’s

“Additional Undisputed Facts” advanced in their response in opposition to Mr.

Revill’s Motion for Summary Judgment. Each response in this document

corresponds with the paragraph number in ECF No. 157.

      2. Revill disputes these facts as presented to the extent that Defendants’

           repeated attempts to characterize Gilliland’s statement as a question are

           misleading. Tone of voice aside, the video depicts Gilliland turning to walk

           back inside the courthouse while finishing making the statement. (Ex. F at

           27:40).2 His actions show that he was not anticipating a response to any

           “question,” and was instead making a statement. (Id.). Further,

           Defendants’ argument that no other individuals were present at the time

           the statements were made fails to note that a citizen exited the courthouse

           door just seconds after Gilliland’s statement (Ex. F at 27:54), and there are

           numerous law enforcement officers present when the statement is made.

           (Ex. F at 27:35-27:50). Garcia testified that “[t]here was a group of people

           outside the courthouse, and then there was also the clerk’s front desk inside



2
  As in his previous filings, Revill’s exhibit numbers identified without a specific
document number referenced are those included in his previous summary judgment
pleadings. Those exhibits that are before the Court through a Defendants’ filing will
be identified by ECF document number and its corresponding exhibit identification.
                                           2
Case 2:19-cv-00114-KOB Document 173 Filed 06/23/21 Page 3 of 11




   the courthouse” when Gilliland made this statement (ECF No. 127, Ex. X,

   p. 81-82, ll. 23, 1-2).

3. While Revill does not necessarily dispute the facts in this paragraph, he

   notes they are irrelevant to this action.

5. Revill disputes this fact to the extent it is irrelevant to this case and

   emphasizes that here there was no “conversation” with Plaintiffs as to the

   nature of the charges and allegations against them – Gilliland’s statement

   concerned the possession of child pornography, not the obstruction of

   governmental operations. (Ex. F at 27:28-27:43). Further, Revill calls into

   question the notion that prosecutors commonly have conversations with

   pro se defendants moments after they are arrested and still in handcuffs.

   (See Id). This is particularly true in light of the fact that Gilliland had no

   legitimate investigatory or legal purpose in “questioning” the plaintiffs

   while they sat handcuffed after being arrested. In fact, he has repeatedly

   stressed in filings that he could not be involved in the prosecution because

   he could have been a witness in the criminal trial.

7. Revill disputes this fact to the extent it again classifies Gilliland’s

   statement as a question, when it is clearly not, for the same reasons as

   explained in ¶ 2.




                                    3
       Case 2:19-cv-00114-KOB Document 173 Filed 06/23/21 Page 4 of 11




      8. Garcia never testified to “dismay over the unrestricted release of the police

          body cam video to reporters.” She did, however, testify that “[n]ow

          anywhere I go, I have to think, this DA told all the world via video that I’m

          knowingly possessing child pornography” (ECF No. 127, Ex. X, p. 439, ll.

          11-14). Garcia further spoke to her concerns that Gilliland would repeat

          what he said to others inside the courtroom in addition to concerns that

          Blount County law enforcement officers would believe she knowingly

          possessed child pornography. (Id. at 437, ll. 9-23).

      9. The attention Plaintiff Garcia received after her arrest was due to the fact

          that she was an attorney who had been unlawfully detained, arrested, and

          falsely accused of knowingly possessing child pornography. (Id. at p. 287,

          ll. 15-23; p. 288 ll. 1-2).

      10. Revill disputes Casey’s assertion that her comments to media were made

          “in accordance with National Prosecutor Standards.” National Prosecutor

          Standards note that prosecutors “should refrain from making extrajudicial

          comments . . . that promote no legitimate law enforcement purpose and

          that serve solely to heighten public condemnation of the accused.” (ECF

          No. 136-1, attachment at 2-14.2).3 On February 24, 2017, Al.com


3
  Revill disputes this statement of fact with the understanding that the purpose of this
litigation is not for the purpose of determining the limits of the National Prosecutor
Standards for media engagement or whether Casey acted in conformity therewith.
                                           4
       Case 2:19-cv-00114-KOB Document 173 Filed 06/23/21 Page 5 of 11




         published an article about the Plaintiffs’ arrests with a statement from Ms.

         Casey identifying this case as one involving child sex abuse[,]” implying

         Plaintiffs’ arrests were based on a sex offense, rather then a refusal to

         search. (Ex. P). One of these offenses is clearly more inflammatory that

         the other.

      11. Revill disputes that an email sent by one of his employees to an Al.com

         reporter was after his release from jail. Revill testified that he was unsure

         of his exact time of release and that does not know whether it was before

         or after the email was sent. (ECF No. 127, Ex. Y, p. 464 ll. 18-21; pp. 484-

         85, ll. 12-23, 1-20).

      13. Revill disputes this factual allegation insofar that it characterizes his

         actions as having “sought out” media attention. To the contrary, Revill’s

         actions were taken in mitigation to the already released news about his

         arrest in order to protect his reputation as an individual and as an attorney.

         (Id. at p. 415, ll. 1-22).

      14. Revill disputes that the actions of his defense counsel are material, without

         waiving any argument that Defendants’ characterization is inaccurate.4



4
  The language alleged as disparaging to the District Attorney’s Office does no more
than make the same arguments raised in this lawsuit:


                                          5
      Case 2:19-cv-00114-KOB Document 173 Filed 06/23/21 Page 6 of 11




        Further, Revill disputes this claim based on a plain reading of the article

        itself. Casey’s statements include that “it is a crime for anyone, even a

        lawyer, to intentionally prevent a public servant from performing a

        governmental function”; “a lawyer shall not [obstruct access to evidence]”;

        “a lawyer shall not counsel or assist another person [to obstruct access to

        evidence]”; and that her office “will not be intimidated by a lawyer or

        anyone else.” (ECF No. 127, Ex. W) (emphasis added). Casey’s statements

        are clearly about Plaintiffs.

     16. Revill disputes that the actions of his defense counsel are relevant or

        material, without waiving any argument that Defendants’ characterization



           The law is very clear on this point—simply asserting your
           constitutional right in refusing to consent to a search is not
           a crime. However, the sheriff’s department and district
           attorney’s office in Blount County decided otherwise and
           arrested these two law abiding attorneys. . . . While we had
           hoped that the Blount County District Attorney’s office
           would have done the right thing and dismissed the charges
           after viewing the video in this case, it does not seem that
           this is going to happen. They have had the video for over
           two weeks now without doing anything. Very soon, my
           office will be filing a motion to dismiss that should resolve
           the matter. If not, we cannot wait to get into court and try
           this case. However it happens, I am positive that Victor
           and Megan will be fully exonerated of these baseless
           charges.

Ex. T (this exhibit continues with the numbering from Plaintiffs’
previously filed summary judgment pleadings).
                                         6
       Case 2:19-cv-00114-KOB Document 173 Filed 06/23/21 Page 7 of 11




            is inaccurate. The portion of the record purported to support Defendants’

            factual claim here is also unclear as pages 254-255 of ECF No. 136-21 do

            not exist

      17. Revill disputes this fact to the extent it misleadingly implies that Revill

            did not further testify, in response to a hypothetical posed by defense

            counsel, that he would, when presented with a difficult ethical question,

            consult the State Bar. Revill’s response was further qualified by whether

            additional facts existed under the same hypothetical. (ECF No. 127, Ex. Y

            at p. 508, ll. 7-25; p. 509, ll. 1-8). Moreover, nothing more than speculation

            shows Revill knowingly took possession of a phone containing child

            pornography as presented in the hypothetical.

      II.      Argument

      The DA Defendants’ response argues that Revill is not entitled to relief as to

his defamation claims due to: (1) § 14 Immunity; (2) State-Agent Immunity; (3)

Absolute Privilege; (4) Qualified Privilege; (5) Plaintiff’s failure to show special

damages; and (6) Plaintiff’s failure to satisfy the “publication” element as to




                                             7
       Case 2:19-cv-00114-KOB Document 173 Filed 06/23/21 Page 8 of 11




Gilliland. ECF No. 157, p. 18-30.5 Revill need not address § 14 immunity or state-

agent immunity, as these claims have already been litigated and ruled upon at the

motion to dismiss stage and Defendants have not cited any additional facts

developed through discovery that would change that analysis. See ECF No. 46,

Revised Memorandum Opinion. As to the issue of absolute and qualified privilege,

Revill notes that he adopts and incorporates Garcia’s reply. Revill briefly addresses

Defendants’ remaining points below.

             a. Revill has no burden to provide evidence of special damages.

      Defendants unpersuasively claim that Revill has failed to meet his burden of

showing he suffered special damages as a result of Defendants’ public statements.

Because of the nature of the statements themselves, Plaintiffs are not under any such

burden. Only “[w]hen the language used is not actionable per se,” does the Plaintiff

need to show special damages. Myers v. Mobile Press-Register, Inc., 97 So. 2d 819,

821 (Ala. 1957).




5
  The DA Defendants also claim that their statements at issue cannot be defamatory
because they were true. In order for all the statements to be true, Plaintiffs would
have knowingly been in possession of child pornography and had conspired with
their client to conceal the devices containing illegal images. Aside from the
arguments advanced by Plaintiffs in their motions for summary judgment, the most
obvious counterargument to this “truth defense” is the fact that neither Revill nor
Garcia have been charged with any state or federal offense involving possession of
child pornography, conspiracy, or attempt.
                                         8
       Case 2:19-cv-00114-KOB Document 173 Filed 06/23/21 Page 9 of 11




      Here, the DA Defendants’ statements are actionable per se. “Spoken words

that impute to the person of whom they are spoken the commission of an indictable

criminal offense involving infamy or moral turpitude constitute slander actionable

per se.” Nelson v. Lapeyrouse Grain Corp., 534 So. 2d 1085 (Ala. 1988). The

possession of child pornography is undoubtedly within the realm of offenses

involving moral turpitude. See Chapman v. Gooden, 974 So. 2d 972, 977 (Ala. 2007)

(citing “possession with intent to distribute” child pornography and the “possession

of obscene matter” as offenses involving moral turpitude according to an opinion

issued by the Attorney General’s office). Thus, Revill has not failed to meet a burden

to show special damages because Defendants’ statements were defamatory per se.

             b. Gilliland published his statement for the purposes of bringing a
                defamation claim.

      Defendant Gilliland’s statement meets the “publication” requirement for

defamation. In arguing otherwise, Defendants cite no case law for the proposition

that a statement made by an assistant district attorney in the presence of law

enforcement is not communication to a third party. Importantly, the video shows

officers aside from those present for the purpose of executing the search warrant.

Additionally, Gilliland’s statements were made in front of Mr. Edwards and any

other individuals who may have been in proximity to hear exactly what he said.

      Under Alabama law, a defamation claim requires a showing that “the

defendant publishe[d] defamatory material about the plaintiff to a third party.” Rowe
                                          9
      Case 2:19-cv-00114-KOB Document 173 Filed 06/23/21 Page 10 of 11




v. Isbell, 599 So. 2d 35, 36 (Ala. 1992). In Rowe, a defendant-employer accused the

plaintiff-employee of stealing and stated that she was fired for “that dishonest act.”

Id. Those statements were made in front of the plaintiff’s husband as well as her co-

workers. Id. Those statements were “published” based in part on the fact that there

was nothing in the record to establish that the plaintiff’s husband was acting as her

agent or that the defendant’s statements as to the plaintiff were made “in the course

of the employees’ employment and was within the proper scope of their duties.” Id.

      It is apparent in the body cam video that law enforcement officers were

present, and Mr. Edwards heard Gilliland’s statement. (See Ex. F). Edwards’s

presence as Plaintiffs’ client does not exempt him from being a third party, nor does

simply being a law enforcement officer, particularly ones who were not directly

involved in executing the search warrant.

      The Plaintiffs have presented “evidence that the statement was actually heard

and that the third person understood the defamatory nature of the statement and its

actionable character.” That is all that is required to survive summary judgment.

Tellingly, the case law cited in support of Defendants’ argument to the contrary

comes exclusively from Ohio state courts. Further, it is apparent from the video that

others aside from Plaintiffs heard and understood what Gilliland said. Plaintiffs’

claim against Gilliland meets the publication requirement. Therefore, Defendants’




                                         10
       Case 2:19-cv-00114-KOB Document 173 Filed 06/23/21 Page 11 of 11




argument that Plaintiffs have not presented a viable defamation claim as to Gilliland

is incorrect.

       WHEREFORE, premises considered, Plaintiffs’ motions for partial summary

judgment are due to be granted.


                                                              Respectfully submitted,

                                                                /s/ Clayton R. Tartt
                                                   Clayton R. Tartt (asb-9981-c57t)
                                                           /s/ Suzanne R. Norman
                                               Suzanne R. Norman (asb-1703-m06o)
                                                  Counsel for Plaintiff Victor Revill


OF COUNSEL:

BOLES HOLMES PARKMAN WHITE LLC
1929 Third Avenue North, Suite 500
Birmingham, AL 35203
Telephone: 205-502-2000
Facsimile: 205-847-1285
Email: ctartt@bhpwlaw.com
       snorman@bhpwlaw.com

                          CERTIFICATE OF SERVICE

       I hereby certify that on June 23, 2021, I electronically filed the foregoing with
the Clerk of Court via the CM/ECF system, which will cause copies to be
electronically served upon all counsel of record.

                                                                  /s/ Clayton R. Tartt
                                                                        OF COUNSEL




                                          11
